Citation Nr: 1027245	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-37 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was to be scheduled for a VA examination in 
connection with his claim.  In March 2010, the RO sent a letter 
notifying the Veteran that he would be scheduled for an 
examination at the VA Medical Center in East Orange, NJ.  The 
letter stated that the facility would notify the Veteran of the 
date, time, and place of the examination.  This letter was mailed 
to the Veteran's address.  

The Board notes that VA's statutory duty to assist the Veteran is 
not a one-way street.  If a Veteran wishes help in developing a 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence, such as appearing for an 
examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In April 2010, the RO issued a supplemental statement of the case 
where it again denied the Veteran's claim, noting that the 
Veteran had failed to report for his VA audio examination.  
However, a review of the claims file reveals that the examination 
report request does not show that the Veteran failed to report 
for his examination, but rather that he withdrew his claim.  
There is nothing in the claims file other than this notation to 
suggest that the Veteran withdrew his claim, so it appears that 
the Veteran's examination may have been cancelled due to 
administrative error.  In addition, the Board notes that the 
Veteran contends that traveling is difficult for him.

Since the Board finds that it is unclear whether the Veteran's 
examination request was incorrectly cancelled or that he failed 
to report and that the Veteran has physical limitations that make 
it difficult to attend examinations at times, one more attempt at 
scheduling an examination should be made.  

The Veteran is again reminded that it is the Veteran's 
responsibility to report for an examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
audiometric examination to determine the 
current severity of his bilateral hearing 
loss.  All actions regarding the scheduling 
and attendance of the Veteran at the 
examination should be documented in the 
claims file.  The Veteran's claims file 
should be made available and reviewed by the 
examiner.  In addition to dictating objective 
test results, the examiner must fully 
describe the functional effects caused by the 
hearing disability in his or her final 
report.   

2.  Once the above action has been completed, 
readjudicate the claim of entitlement to a 
compensable rating for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLEOTN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



